FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 3, 2022

                                        No. 04-22-00106-CV

                                IN RE Joe Anthony ESPINOZA, Sr.

                        From the County Court at Law, Kerr County, Texas
                                     Trial Court No. 1915C
                            Honorable Susan Harris, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

    The real party in interest has filed a motion for extension of time to file her response. We
GRANT the motion. The deadline for the real party in interest to file a response is April 7, 2022.


           It is so ORDERED March 3, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT